PER CURIAM:
Joe Hilliard appeals the district court’s order dismissing his civil action for failure to comply with the court’s order. We have reviewed the record and find no abuse of discretion. See Ballard v. Carlson, 882 F.2d 93 (4th Cir.1989). Accordingly, we affirm on the reasoning of the district court. See Hilliard v. Veneman, No. CA-04-22431-5 (D.S.C. June 14, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.